PEDERSON, Justice,
dissenting.
I have heard it said that one of the justices of the United States Supreme Court once wrote a dissent that stated: “For the reasons relied upon by the majority, I dissent.” That nearly fits my reaction to the opinion authored by Justice VandeWalle. Because Sasseville did practice law and is qualified to do so, her application for admission should be granted.
Although Sasseville should be entitled to rely on the rule as it existed when her application was filed, if Rule 4(A)(3)(a) and (d), (quoted in footnote 1 of the majority opinion) is more favorable to her, it ought to be applied. Both the old rule and the new rule are either ambiguous or absurd or both, and need to be construed.
“Private practice of law” can mean many things. If Sasseville were accused of unauthorized practice of law because she spent full time drafting orders and writing opinions signed by other commissioners, she would obviously be acquitted. If a person is licensed to practice law, and spends only part time drafting orders and writing opinions that are signed by others, that person is practicing law. If the word “private” means not employed by a public agency, it is discriminatory and void. If the State is your client, you are no less engaged in the practice of law than if you hold yourself out to the general public as a “practicing lawyer” (where you do not have to show that you have any private clients or that you are so engaged full time). A title given to a lawyer in public service should not be of any significance.